DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate multiple separate elements in Figures 5 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation: “amortization means” is not present in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a said axial pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “a said axial pin” shall be interpreted as “the said pin”. 
The term “deformable” in claim 5 is a relative term which renders the claim indefinite. The term “deformable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “sandwich-like” in claims 9 and 10 is a relative term which renders the claim indefinite. The term “sandwich-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (U.S. Pub. No. 2006/0113074).
Regarding Claim 1, Baird discloses a device designed for axially blocking an axial-symmetrical body (Baird: 11) through the application of a radial force; 
Said device having a support (Baird: 72) of given angular extension, provided with a plurality of laminar bodies (Baird: 80) extending longitudinally in a given direction; 
Wherein said device comprises at least one elongated member (Baird: 6) housed at least partially in a seat (Baird: 73) of said support (Baird: 72) that extends along an axis parallel to said given direction; 
Each said elongated member (Baird: 6) being housed in said respective seat (Baird: 73) rotatably around said axis; 
Characterized in that each said elongated member (Baird: 6) is rotoidally coupled to said support (Baird: 72) with radial clearance through a respective pin (Baird: 62); 
Elastic centring means (Baird: 77) being associated with each said pin (Baird: 62) in order to allow each said elongated member (Baird: 6) to couple by friction in an angularly fixed manner to the corresponding said seat (Baird: 73) under the thrust of a radial force exceeding a minimum threshold value (Baird: function of pressure system 90).
Regarding Claim 2, Baird discloses the device according to claim 1, characterized in that said centring means (Baird: 77) comprise a toroidal elastic member (Baird: 77) housed in said support (Baird: 72) in a substantially coaxial manner for each said pin (Baird: 62).
Regarding Claim 3, Baird discloses the device according to claim 1, characterized in that each said seat (Baird: 73) is cylindrical, each said elongated member (Baird: 6) having a respective cylindrical face (Baird: face of 62) facing the respective said seat (Baird: 73).
Regarding Claim 4, Baird discloses the device according to claims 1-3, characterized in that each said elongated member (Baird: 6) is longitudinally delimited by two substantially L-shaped end portions (Baird: sides of 66 abutting 80), each of which is engaged by a said axial pin (Baird: through 64).
Regarding Claim 5, Baird discloses the Device according to claim 1-4, characterized in that each said laminar bodies (Baird: 80) is incorporated in an interface (Baird: teeth of 80) made of deformable material so as to copy radially the outer shape of said axial-symmetrical body (Baird: 11).	 
Regarding Claim 6, Baird discloses the device according to claim 1, characterized in that each said laminar body (Baird: teeth of 80) is provided with a toothed transverse outer face (24).
Regarding Claim 7, Baird discloses the device according to claim 1-6, characterized by comprising at least two amortization stages (Baird: multiple slip segments) arranged mechanically in series.
Regarding Claim 8, Baird discloses the device according to claim 1, characterized in that said support (Baird: 72) is carried by a base (Baird: 70) through the interposition of first amortization means (Baird: 74, 78).
Regarding Claim 9, Baird discloses the device according to claim 8, characterized in that said first amortization means (Baird: 74, 78) comprise a sandwich-like body (Baird: 74, 78) to resist in a yielding way to the loads directed along said given direction tangentially.
Regarding Claim 15, Baird discloses a clamp comprising a plurality circumferentially arranged holding devices, each device designed for axially blocking an axial-symmetrical body (Baird: 11) through the application of a radial force; 
Said device having a support (Baird: 72) of given angular extension, provided with a plurality of laminar bodies (Baird: 80) extending longitudinally in a given direction; 
Wherein said device comprises at least one elongated member (Baird: 6) housed at least partially in a seat (Baird: 73) of said support (Baird: 72) that extends along an axis parallel to said given direction; 
Each said elongated member (Baird: 6) being housed in said respective seat (Baird: 73) rotatably around said axis; 
Characterized in that each said elongated member (Baird: 6) is rotoidally coupled to said support (Baird: 72) with radial clearance through a respective pin (Baird: 62); 
Elastic centring means (Baird: 77) being associated with each said pin (Baird: 62) in order to allow each said elongated member (Baird: 6) to couple by friction in an angularly fixed manner to the corresponding said seat (Baird: 73) under the thrust of a radial force exceeding a minimum threshold value.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baird alone.
Regarding Claim 10, Baird discloses the device according to claim 9, but does not disclose being characterized in that said sandwich-like body (Baird: 74, 78) is provided with at least a first sheet that is made of plastic and is adhesively coupled to at least a second sheet made of metal, however It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a first sheet of plastic adhesively coupled to a second sheet made of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Regarding Claim 11, Baird discloses the device according to claim 8, but does not disclose being characterized by comprising second amortization means (Baird: 74, 78) comprising a plurality of amortization members arranged in parallel between said support (Baird: 72) and said base (Baird: 70) so as to act, in use, along said given direction, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to comprise a second amortization member, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 12, Baird discloses or renders obvious the device according to any one of the previous claims, but does not disclose characterized by comprising two elongated members (Baird: 6) for each said support (Baird: 72), however it would have been obvious to one of ordinary skill in the art at the time the invention was made to have two elongated members, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 14, Baird discloses the clamp (200) according to claim 15, but does not disclose being characterized by comprising a plurality of said holding devices arranged axially in layers, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a plurality of said holding devices arranged axially in layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679